                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

COOK LOGISTICS, LLC,
a Wisconsin limited liability company,
individually and as assignee of HITEC
POWER PROTECTION, INC.,

               Plaintiff,
                                                             Case No. 2019-CV-1620
       v.

EQUIPMENT EXPRESS, INC.
a Canadian corporation,

               Defendant.


      MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS


       Defendant, Equipment Express, Inc., by and through its undersigned counsel, submits the

following Memorandum in Support of its Motion to Dismiss Plaintiff’s, Cook Logistics, LLC

individually and as assignee of HITEC Power Protection, Inc., Complaint based on the doctrine of

forum non conveniens, or, in the alternative, based on lack of personal jurisdiction and/or improper

venue under the Carmack Amendment and Federal Rule of Civil Procedure 12(b)(2)-(b)(3), and

as grounds therefore states as follows:

                                          BACKGROUND

   I. THE PARTIES.

       Cook Logistics, LLC (“Cook”) is a Wisconsin domestic limited liability company, doing

business as a freight broker. HITEC Power Protection, Inc. (“HITEC”) is a Netherlands

corporation, incorporated in Texas, which sells power protection systems. Equipment Express, Inc.

(“EEI”) is a Canadian corporation, headquartered in Ontario, which provides transportation

services as a motor carrier. EEI does not have any offices or employees in Wisconsin, it is not




            Case 2:19-cv-01620-PP Filed 02/14/20 Page 1 of 13 Document 7
registered to do business in Wisconsin, does not own assets, real or tangible property, of any kind

in Wisconsin, and does not advertise in Wisconsin. Affidavit of Brian Sillett (“Sillett Aff.”), ¶¶ 3-

6.

     II. PLAINTIFF’S ALLEGATIONS.

        This action is about damages that the Plaintiff claims were sustained by two power

generators during their transport from Canada to Washington. Upon information and belief and

based on correspondences from the Plaintiff, prior to transporting these generators, a plastic cover

was wrapped around each machine individually to protect them from the elements during transport.

This is an application known as shrink-wrapping, done by third party—Mobility Shrink Wrap,

Ltd. After the generators were shrink-wrapped, a third party loaded them onto EEI operated

trailers for transport. At some point during transport, the shrink wrap malfunctioned—it ripped,

exposing the generators to the elements, i.e. snow and/or ice. Concerned about the safety of the

products, EEI contacted Cook to report the malfunction. Cook told EEI to put a tarp over the

products and continue to transport the generators to Washington; EEI adhered to Cook’s directives.

Upon delivering the generators, the consignee reported that there was some moisture on the

machines and it is alleged that the moisture due to the malfunctioning shrink wrap resulted in

damage to the machines. Cook alleges that EEI is liable for this alleged damage and claims that it

is entitled to raise claims for such damages although it is not the owner of the generators.

     III. THE FACTS.

        Cook and EEI entered into a Broker-Carrier Agreement (“Agreement”) which sets out

some of the terms under which should Cook, at some point in the future, broker loads for its

customers to EEI, EEI would transport them and Cook would collect freight charges on behalf of




                                         2
           Case 2:19-cv-01620-PP Filed 02/14/20 Page 2 of 13 Document 7
EEI and disburse them. Pl.’s Compl., ¶ 12, Ex. A. The Agreement was signed by Cook in

Wisconsin, and by EEI in Canada. Pl.’s Compl., ¶ 10; Sillett Aff., ¶ 7.

        Cook brokered five loads for EEI to transport in February of 2019 from Hamilton, Province

of Ontario, Canada to AT&T Services, Inc. (“AT&T”) in Redmond, Washington. Pl.’s Compl.,

¶ 15; Sillett Aff., ¶ 11, Ex. B; ¶ 12, Ex. C (¶¶ 4-7. Two of those five loads, consisting of shrink-

wrapped power generators, are the cargo subject of this action (“Cargo”). EEI picked up the loads

on February 13, 2019 from AVL Manufacturing, Inc. (“AVL”), a Canadian corporation

headquartered in Ontario, and transported the Cargo to AT&T in Washington. At no point in time

did EEI transport the Cargo through Wisconsin. Sillett Aff., ¶¶ 8-11, Exs. A-B.

        The Plaintiff alleges the Cargo was damaged due to the shrink wrap failing during

transport. Pl.’s Compl., ¶¶ 17, 26. Upon information and belief, Mobile Shrink Wrap, Ltd.

(“Mobile”), an Ontario, Canada company, was hired by the shipper, AVL, or by Cook to prepare

the loads for transport, including shrink wrapping the Cargo before they were loaded on the trailers

for transport. EEI disputes that it is responsible for the alleged failure of the shrink wrap or the

resulting damage, if any.

    IV. PENDING LITIGATION.

        Cook failed and refused to pay EEI for freight charges for all five loads, amounts that were

owed pursuant to the Agreement. Sillett Aff., ¶ 12, Ex. C (¶¶ 4-9). On May 30, 2019, EEI filed an

action against Cook for the unpaid freight charges in Ontario, Canada’s Superior Court of Justice;

the case is ongoing. Sillett Aff., ¶ 12, Ex. C.

        While that case remains pending in Canada, Cook filed this action for alleged damages to

two of the same five loads that are at issue before Canada’s Superior Court. Cook alleges it has

the right to claim such damages based on an assignment from HITEC, the alleged owner of the




                                         3
           Case 2:19-cv-01620-PP Filed 02/14/20 Page 3 of 13 Document 7
Cargo. Pl.’s Compl., ¶ 29. Cook claims it is entitled to recovery in its individual capacity for costs

HITEC “passed” on to Cook and as an ipse dixit assignee of HITEC.

                                            ARGUMENT

        The only connection to Wisconsin present in this action is the existence of Plaintiff’s office

in the state. The Defendant, and all other parties associated with Plaintiff’s claims, are out of state.

Two such entities are Canadian organizations, and the other relevant entity is located on the other

side of the country—two times zones away. Given this, the doctrine of forum non conveniens

mandates this matter be heard in Canada, where litigation is already pending and where all relevant

entities have jurisdiction, or, in the alternative, dismissed based on lack of personal jurisdiction

and/or improper venue.

    I. THIS COURT SHOULD DISMISS THIS ACTION UNDER THE DOCTRINE OF FORUM NON
       CONVENIENS.

        This Court should invoke the doctrine of forum non conveniens and dismiss the present

action because an adequate alternative forum exists, and private and public factors overwhelmingly

disfavor adjudication of this case in Wisconsin.

        Under the doctrine of forum non conveniens, a district court can “dismiss a suit over which

it would normally have jurisdiction if it best serves the convenience of the parties and the ends of

justice.” Kamel v. Hill–Rom Co., 108 F.3d 799, 802 (7th Cir. 1997)(“When an alternative forum

has jurisdiction to hear a case, and . . . when the chosen forum would generate administrative and

legal entanglements for the trial court, the court may dismiss the case.”); Clerides v. Boeing Co.,

534 F.3d 623, 627-628 (7th Cir. 2008).

        Analyzing a motion to dismiss on forum non conveniens grounds involves a two-step

inquiry. Zelinski v. Columbia 300, Inc., 335 F.3d 633, 643 (7th Cir. 2003); Hyatt Int’l. Corp. v.

Coco, 302 F.3d 707, 718 (7th Cir. 2002). First, the court must determine whether an adequate



                                         4
           Case 2:19-cv-01620-PP Filed 02/14/20 Page 4 of 13 Document 7
alternative forum is available. Id. Second, the court must balance a variety of private and public

interest factors to determine the proper location for the litigation. Id. Where a case must be

adjudicated in another forum, the court may summarily dismiss the suit without considering other

arguments or allowing discovery. In re LimitNone, LLC, 551 F.3d 572, 576-77 (7th Cir. 2008).

       A.      Canada is an available and adequate alternative forum.

       When seeking dismissal in favor of a foreign forum, the foreign forum must be available

and adequate—that is, the defendants must be “amenable to process” in the jurisdiction, and the

alternative forum must offer at least some relief to the plaintiff. Kamel, 108 F.3d at 803; Williams

v. Wilson, 05-C-227, 2005 WL 210098 (W.D.Wis. Aug. 30, 2005)(“defendant must show that he

is amenable to service in [the forum jurisdiction] . . . .”); Piper Aircraft Co. v. Reyno, 454 U.S.

235, 254 n.22 (1981)(A forum is adequate unless the potential remedy it offers is “so clearly

inadequate . . . that it is no remedy at all,” such as “where the alternative forum does not permit

litigation of the subject matter of the dispute.”); Stroitelstvo Bulgaria Ltd. v. Bulgarian–Am. Enter.

Fund, 589 F.3d 417, 421 (7th Cir. 2009)(A forum is not inadequate simply because the law in the

foreign jurisdiction is less favorable to the party opposing dismissal.)

       No doubt exists that Canada is an available and adequate forum as the given action is

already pending before Canada’s Superior Court of Justice regarding the same transaction and the

same parties. The action pending before Canada’s Superior Court—filed more than five months

before the subject action—involves the same (1) shipment; (2) nucleus of facts; (3) parties; (4)

witnesses; and (5) evidence. Not only is Cook offered relief in Canada, but Cook can pursue relief

immediately by filing a counterclaim in the Canadian action.

       Further, Canadian law provides Cook a potential remedy. Canadian courts recognize a

cause of action for cargo damage. Under the Province of Ontario’s Highway Traffic Act, a “carrier

of [] goods described in [the] contract is liable for any loss of or damage to goods accepted by the


                                          5
            Case 2:19-cv-01620-PP Filed 02/14/20 Page 5 of 13 Document 7
carrier or the carrier’s agent.” Carriage of Goods Regulations, O Reg 643/05 (Can.); A & A Trading

Ltd. v. DIL’S Trucking Inc., 2015 ONSC 1887 (Can. Ont. S.C.), 2015 CarswellOnt 4007 (in

applying the Regulation, the Ontario Superior Court ruled that the carrier was liable for the damage

to goods and awarded damages for the value of the goods as set forth in the contract.) Affidavit of

Patricia Stone (“Stone Aff.”), ¶¶ 2-3, Exs. 1-2. As Cook alleges it is entitled to recover damage

caused by the carrier, EEI, for a shipment originating in the Province of Ontario, the Highway

Traffic Act provides Cook a potential remedy.

       Ultimately, the Courts of the Province of Ontario, Canada, provide an available and

adequate alternative forum because the EEI is amenable to process there and the laws of the

Province of Ontario offer potential relief to Cook. Therefore, the first step under the doctrine of

forum non conveniens is satisfied.

       B.      Private and public factors disfavor adjudication of this case in Wisconsin.

       The second step of analyzing a motion to dismiss on forum non conveniens grounds is to

determine the proper location by balancing a variety of private and public interest factors.

Customarily, plaintiff’s choice of forum should not be disturbed unless “the balance of public and

private interest factors strongly favors the defendant.” Clerides, 534 F.3d 623 at 628 (7th Cir.

2008) (quoting Piper Aircraft Co., 454 U.S. 235 at 255)(“[W]here the court has considered all

relevant public and private interest factors, and where its balancing of these factors is reasonable,

its decision deserves substantial deference [to defendants].” Piper Aircraft Co., 454 U.S. 235 at

257.

               1.      Private Interest.

       Considerations of private factors include (i) ease of access to evidence; (ii) interest of the

two parties in their connections with the respective forums; (iii) the plaintiff's chosen court would

be burdensome to the defendant; (iv) ease of obtaining witnesses; and (v) enforceability of


                                          6
            Case 2:19-cv-01620-PP Filed 02/14/20 Page 6 of 13 Document 7
judgment. Kamel, 108 F.3d at 803 (citation omitted); GE Healthcare v. Orbotech, Ltd., No. 09-C-

0035, 2009 WL 2382534, at *14 (E.D. Wis. July 2, 2009).

        All aspects of the subject shipment occurred outside of Wisconsin. EEI’s records are in

Canada and AVL’s records are also, presumably, in Canada. HITEC’s records are presumably in

Texas or possibly the Netherlands, and AT&T’s records and the Cargo itself are located in the

state of Washington. Stone Aff., ¶ 5, Ex. 4. On balance, that Cook’s relevant records exist in its

office in Wisconsin does not outweigh the existence of a plethora of other relevant records

possessed by other entities located outside of this state. In short, the ease of access to physical

evidence weighs in favor of dismissal.

        The availability of a compulsory process and the cost of securing witness testimony also

weigh heavily in favor of dismissal. Most of the key witnesses are located in Canada (e.g. witnesses

of the sale of the generators, the condition of the Cargo before loading, the shrink wrapping and

other preparation of the generators for transport, the loading of the Cargo, etc.), and other than

potentially some Cook employees or principles, no witnesses are present in Wisconsin. See GE

Healthcare, 2009 WL 2382534, at *15 (dismissing case where “[a] number of important witnesses

who will be necessary for trial are . . . located in [a foreign forum]; and “as a practical matter, . . .

there would be some significant costs associated with obtaining the testimony of the [foreign]

witnesses” in Wisconsin); see also Amis Const. Co. v. Pressed Steel Tank Co., 279 F. Supp. 83, 86

(E.D. Wis. 1968) (transferring case where “the contract was made in Oklahoma,” the “construction

work was performed there,” and “a transfer will serve to facilitate access to proof and would cut

costs of securing witnesses for trial.”).

        It also not likely this Court will have jurisdiction to subpoena most of the key witnesses,

who are located in Canada, as neither this Court nor any other court in the U.S. has subpoena




                                         7
           Case 2:19-cv-01620-PP Filed 02/14/20 Page 7 of 13 Document 7
power over those entities. Additionally, one of the indispensable parties to this action, Mobile

Shrink Wrap, Ltd., is an Ontario entity which does not appear to do business in the U.S. and over

which this Court would not have personal jurisdiction. Stone Aff., ¶ 4, Ex. 3. Finally, consolidation

of the claims before the Canadian court would “make the trial of [this] case[]” in Canada

significantly more “easy, expeditious, and inexpensive.” See GE Healthcare, 2009 WL 2382534,

at *14.

          Given the extent to which several private interest factors weigh in favor of support for this

motion for dismissal pursuant to forum non conveniens, this Court should dismiss Cook’s

Complaint.

                 2.      Public Interest

          The final part of the forum non conveniens analysis requires consideration of public interest

factors, which include (1) the administrative difficulties stemming from court congestion; (2) the

local interest in having localized disputes decided at home; (3) the interest in having a case heard

in a venue familiar with the controlling law; (4) the avoidance of unnecessary problems in conflicts

of laws or in the application of foreign law; and (5) the unfairness of burdening citizens in an

unrelated forum with jury duty. Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 868 (7th Cir.

2015); Kamel, 108 F.3d at 803 (citation omitted).

          While it cannot be said with certainty that the Eastern District of Wisconsin is congested,

it can be said that Cook’s claims would not add to the Superior Court’s docket because it is already

being addressed in an ongoing action. Further, under the terms of the Bills of Lading for the Cargo,

which is the contract of carriage for the Cargo, any dispute regarding the Cargo is governed by

Canadian law. Sillett Aff., ¶ 11, Ex. B; Met-Al, Inc. v. Hansen Storage Co., 828 F. Supp. 1369,

1375 (E.D. Wis. 1993)(A bill of lading is an adhesion contract between a shipper and a carrier that




                                           8
             Case 2:19-cv-01620-PP Filed 02/14/20 Page 8 of 13 Document 7
details the carrier’s obligation to deliver goods to people or places.) The Bills of Lading for the

subject Cargo provide that, in relevant part, the transport of the Cargo is subject to Ontario

Regulation 643-05 made under the Highway Traffic Act, R.S.O 1990 C. H 8. Id. Accordingly,

“[t]he need to apply foreign law favors dismissal on forum non conveniens” and “the public’s

interest in having the trial of a diversity case in a forum that is at home with the law that must

govern the action strongly supports the resolution of this dispute in [Canada].” See GE Healthcare,

2009 WL 2382534, at *15 (internal citations omitted).

       Finally, Canada has, at a minimum, a co-equal interest in deciding this case and is hardly

an “unrelated forum” to this dispute. Canada “is not a disinterested jurisdiction,” and, as such, that

venue “make[s] it appropriate for [Canadian] fact-finders to resolve the action.” GE Healthcare,

2009 WL 2382534, at *15. In comparison, Wisconsin’s interest in this litigation is minimal. While

Cook’s primary place of business is in Wisconsin, based on Cook’s allegations, Cook transacts

substantial business outside of Wisconsin and at least in the case of the subject Cargo, Cook

transacted business in Canada. Pl.’s Compl., ¶¶ 2-4, 15, 23. Canadian courts are thus both better

positioned and have a more significant interest in deciding this dispute.

       Ultimately, the private and public factors mandated in the analysis of the application of the

doctrine of forum non conveniens weigh heavily in favor of dismissing this case in favor of the

Canadian venue. Given this, and given an adequate alternative forum exists, Cook’s claims should

be dismissed on the equitable basis of forum non conveniens in favor of resolution in Canada.

   II. THIS COURT SHOULD DISMISS THIS ACTION PURSUANT TO A LACK OF PERSONAL
       JURISDICTION AND IMPROPER VENUE.

       If the Court concludes sufficient grounds do not exist to dismiss this action under the

doctrine of forum non conveniens, the case should be dismissed for lack of personal jurisdiction

and improper venue.



                                         9
           Case 2:19-cv-01620-PP Filed 02/14/20 Page 9 of 13 Document 7
           A.       This Court Lacks Personal Jurisdiction Over the Defendant.

           Courts employ a two-step inquiry for determining whether personal jurisdiction may be

exercised over a nonresident defendant. Kopke v. A. Hartrodt S.R.L., 2001 WI 99, ¶ 8, 245 Wis.

2d 396, 629 N.W.2d 662. First, the court is to determine whether the defendant meets the criteria

for personal jurisdiction under the Wisconsin long-arm statute. Wis. Stat, § 801.05(4). If so, the

court then considers whether the exercise of jurisdiction “comports with due process.” Id., 2001

WI 99, ¶ 8.

           Under Wis. Stat, § 801.05(4), Wisconsin courts have personal jurisdiction:

           “[i]n any action claiming injury to person or property within this state arising out
           of an act or omission outside this state by the defendant, provided in addition that
           at the time of the injury, either:

           (a) Solicitation or service activities were carried on within this state by or on behalf
               of the defendant; or

           (b) Products, materials or things processed, serviced or manufactured by the
               defendant were used or consumed within this state in the ordinary course of
               trade.

In this case, EEI does not meet the criteria for personal jurisdiction under Wisconsin’ long-arm

statute.

           At the time of the occurrence of the alleged damages, EEI did not solicit or carry out service

activities in Wisconsin, nor were any products, materials or things processed, serviced or

manufactured by EEI used or consumed in Wisconsin in the ordinary course of trade. As stated

above, EEI has no offices or employees in Wisconsin, it is not registered to do business in

Wisconsin, it does not own assets, including real or tangible property, of any kind in Wisconsin,

and it does not advertise in Wisconsin. Sillett Aff., ¶¶ 3-6. Consequently, the Wisconsin statutes do

not permit personal jurisdiction over EEI.




                                              10
                Case 2:19-cv-01620-PP Filed 02/14/20 Page 10 of 13 Document 7
       While the court’s analysis can stop here due to the long-arm statute factors not being met,

the exercise of jurisdiction over EEI also does not comport with due process. Courts consider five

factor in its due process analysis, including: (1) the quantity of the defendant’s contacts with the

state; (2) the nature and quality of the defendant’s contacts with the state; (3) the source and

connection of the cause of action with those contacts; (4) the interests of Wisconsin in the action;

and (5) the convenience to the parties of employing a Wisconsin forum. Rasmussen v. General

Motors Corp., 2011 WI 52, ¶ 21, 335 Wis. 2d 1, 803 N.W.2d 623; Clement v. United Cerebral

Palsy of S.E. Wis., Inc., 87 Wis. 2d 327, 334-35, 274 N.W.2d 688 (1979).

       The first three factors are not satisfied as EEI has no offices or employees in Wisconsin, it

is not registered to do business in Wisconsin, does not own assets, including real or tangible

property, of any kind in Wisconsin, and does not advertise in Wisconsin. Also, Wisconsin does

not have a strong interest in this action because the claim did not arise in Wisconsin. Finally,

Wisconsin is an extremely inconvenient forum because of the difficulty and in many instances

impossibility of obtaining evidence and witness subpoenas in this jurisdiction. Further,

maintaining this action would be inefficient and financially cumbersome as an ongoing action in

Canada already exists.

       In sum, under Wisconsin’s long-arm statute and under the Due Process Clause, this Court

lacks personal jurisdiction over EEI. Therefore, this action should be dismissed.

       B.       This Court Is Not the Proper Venue Pursuant to the Carmack Amendment’s
                Venue Provisions.

       Plaintiff brings this action pursuant to 49 U.S.C. § 14706, commonly known as the

“Carmack Amendment”. Pl.’s Compl., ¶ 7.

       The venue provisions of the Carmack Amendment relating to carriers under receipts of

Bills of Lading are set forth in 49 U.S.C. § 14706(d) as follows:



                                          11
            Case 2:19-cv-01620-PP Filed 02/14/20 Page 11 of 13 Document 7
       (d) Civil Actions. –

           (1) Against delivering carrier. - A civil action under this section may be
               brought against a delivering carrier in a district court of the United States or
               in a State court. Trial, if the action is brought in a district court of the United
               States is in a judicial district, and if in a State court, is in a State through
               which the defendant carrier operates.

           (2) Against carrier responsible for loss. - A civil action under this section may
               be brought against the carrier alleged to have caused the loss or damage, in
               the judicial district in which such loss or damage is alleged to have occurred.

       Under § 14706(d)(1), the venue is limited to the state through which the defendant carrier

operates. This section does not permit suit in Wisconsin because EEI did not operate “through”

Wisconsin since such a definition requires the particular load to have been brought through the

state. See Winona Foods, Inc. v. Timothy J. Kennedy, Inc., No. 07-C-1003, 2008 WL 2570600, ¶ 7

(E.D.Wis. Jun. 26, 2008)(“The basic thrust of [the Carmack Amendment venue] provisions is that

the operations of the carrier or the locus of the injury, not the residence or place of business of the

plaintiff, determines where a plaintiff may sue.”); Donaldson Technology Group, LLC v. Landstar

Ranger, Inc., 347 F.Supp. 2d 525, 527 (S.D. Ohio, 2004)(“the statute’s language places emphasis

on the location of the operations of the carrier or the location of the damage to the goods, not the

principal place of business of the plaintiff.”)

       Wisconsin is also not the proper venue under 49 U.S.C. § 14706(d)(2) because the Cargo

was never in Wisconsin as EEI did not pick it up in Wisconsin, did not deliver it to Wisconsin, and

did not transport the Cargo through Wisconsin. If the damage occurred during transport as alleged,

the damage could not have occurred in Wisconsin.

       The venue provisions of the Carmack Amendment are consistent with the general venue

provisions of the Federal Rules of Civil Procedure. Under 28 U.S.C. § 1391, the appropriate

provision in section (b) states:




                                        12
          Case 2:19-cv-01620-PP Filed 02/14/20 Page 12 of 13 Document 7
       A civil action wherein jurisdiction is not founded solely on diversity of citizenship
       may, except as otherwise provided by law, be brought only in (1) a judicial district
       where any defendant resides, if all defendants reside in the same state, (2) a judicial
       district in which a substantial part of the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the subject of the action is situated,
       or (3) a judicial district in which any defendant may be found, if there is no district
       in which the action may otherwise be brought.

       EEI operates and is domiciled in Canada, more than a substantial part of the events giving

rise to the claim took place outside of Wisconsin, the property was never transported through

Wisconsin, and the damage was discovered in Washington. Therefore, the Eastern District of

Wisconsin is the improper venue for this action, necessitating dismissal.

                                          CONCLUSION

       Because Canada is the proper forum for this action and because no personal jurisdiction

exists over the Defendant and this Court is not the proper venue, the Defendant respectfully

requests that this Court dismiss this case.

       Dated this 14th day of February, 2020.

                                                        WILSON ELSER MOSKOWITZ
                                                        EDELMAN & DICKER LLP

                                                        Attorneys for Equipment Express, Inc.

                                                        /s/Patricia A. Stone
                                                        Patricia A. Stone
                                                        SBN: 1079285

U.S. POSTAL ADDRESS
740 North Plankinton Avenue
Suite 600
Milwaukee, WI 53203
Phone: 414-276-8816
Fax: 414-276-8819
Email: Patricia.Stone@WilsonElser.com




                                        13
          Case 2:19-cv-01620-PP Filed 02/14/20 Page 13 of 13 Document 7
